UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53665 MEDICAL CARE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 26-4227137 (I.R.S. Employer Identification No.) Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei Beijing, People’s Republic of China 10009 (Address of principal executive offices, including zip code.) (8610) 6407 0580 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:2,161,785,844 as of August 17, 2012. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Medical Care Technologies Inc. (A Development Stage Company) June 30, 2012 Index Consolidated Balance Sheets F-1 Consolidated Statements of Expenses F-2 Consolidated Statements of Cash Flows F-3 Consolidated Statement of Stockholders’ Equity (Deficit) F-4 to F-5 Notes to the Consolidated Financial Statements F-6 to F-20 2 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses and deposit Total Current Assets Property and equipment, net of accumulated depreciation of $50,000 and $50,000, respectively Intangible asset Deferred financing costs – Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Convertible note payable, net of unamortized discount of $32,896 and $23,100, respectively Derivative liability Due to related parties Loan from related party – Loans payable Total Current Liabilities Convertible note payable, net of unamortized discount of $102,028 and $45,500, respectively Loans payable – Total Liabilities Commitments and Contingency Stockholders’ Deficit Preferred Stock:100,000,000 shares authorized, $0.00001 par value, No shares issued and outstanding as of June 30, 2012 and December 31, 2011 – – Common Stock:8,000,000,000 shares authorized, $0.00001 par value,1,835,285,845 and 328,898,953 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Non-controlling Interest Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements F-1 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statements of Expenses (Unaudited) Period from February 27, 2007 For the Three Months Ended For the Six Months Ended (Inception) June 30, June 30, to June 30, Expenses General and administrative $ Depreciation and amortization expense – – Management fees Total Operating Expenses ) Other Income (Expense) Interest expense ) Loss on derivative ) Loss on extinguishment of debt ) Loss on settlement of debt – ) Loss on contract cancellation ) – ) – ) Foreign currency exchange gain (loss) 39 ) (3
